


117 S2283 IS: Revising and Expediting Actions for the Crisis Hotline for Veterans Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2283
IN THE SENATE OF THE UNITED STATES

June 24, 2021
Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs

A BILL
To improve the Veterans Crisis Line of the Department of Veterans Affairs, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Revising and Expediting Actions for the Crisis Hotline for Veterans Act or the REACH for Veterans Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—Veterans Crisis Line training and quality management
Subtitle A—Staff training
Sec. 101. Review of training for Veterans Crisis Line call responders.
Sec. 102. Retraining guidelines for Veterans Crisis Line call responders.
Subtitle B—Quality review and management
Sec. 111. Monitoring of calls on Veterans Crisis Line.
Sec. 112. Quality management processes for Veterans Crisis Line.
Sec. 113. Annual common cause analysis for callers to Veterans Crisis Line who die by suicide.
Subtitle C—Guidance for high-Risk callers
Sec. 121. Development of enhanced guidance and procedures for response to calls related to substance use and overdose risk.
Sec. 122. Review and improvement of standards for emergency dispatch.
Subtitle D—Oversight and clarification of staff roles and responsibilites
Sec. 131. Oversight of training of social service assistants and clarification of job responsibilities.
TITLE II—Pilot programs and research on Veterans Crisis Line
Subtitle A—Pilot programs
Sec. 201. Extended safety planning pilot program for Veterans Crisis Line.
Sec. 202. Crisis line facilitation pilot program.
Subtitle B—Research on effectiveness
Sec. 211. Authorization of appropriations for research on effectiveness and opportunities for improvement of Veterans Crisis Line.
TITLE III—Transition of crisis line number
Sec. 301. Feedback on transition of crisis line number.
2.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Veterans Affairs.
(2)SecretaryThe term Secretary means the Secretary of Veterans Affairs. (3)Veterans Crisis Linethe term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.
IVeterans Crisis Line training and quality management
AStaff training
101.Review of training for Veterans Crisis Line call responders
(a)In generalThe Secretary shall enter into an agreement with an organization outside the Department, such as the American Association of Suicidology, to review the training for Veterans Crisis Line call responders on assisting callers in crisis. (b)Completion of reviewThe review conducted under subsection (a) shall be completed not later than one year after the date of the enactment of this Act. 
(c)Elements of reviewThe review conducted under subsection (a) shall consist of a review of the training provided by the Department on subjects including risk assessment, lethal means assessment, substance use and overdose risk assessment, safety planning, referrals to care, supervisory consultation, and emergency dispatch. (d)Update of trainingIf any deficiencies in the training for Veterans Crisis Line call responders are found pursuant to the review under subsection (a), the Secretary shall update such training and associated standards of practice to correct those deficiencies not later than one year after the completion of the review. 
102.Retraining guidelines for Veterans Crisis Line call responders
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall develop guidelines on retraining and quality management for when a Veterans Crisis Line call responder has an adverse event or when a quality review check by a supervisor of such a call responder denotes that the call responder needs improvement. (b)Elements of guidelinesThe guidelines developed under subsection (a) shall specify the subjects and quantity of retraining recommended and how supervisors should implement increased use of silent monitoring or other performance review mechanisms.
BQuality review and management
111.Monitoring of calls on Veterans Crisis Line
(a)In generalThe Secretary shall require that not fewer than two calls per month for each Veterans Crisis Line call responder be subject to supervisory silent monitoring, which is used to monitor the quality of conduct by such call responder during the call. (b)BenchmarksThe Secretary shall establish benchmarks for requirements and performance of Veterans Crisis Line call responders on supervisory silent monitored calls.
(c)Quarterly reportsNot less frequently than quarterly, the Secretary shall submit to the Office of Mental Health and Suicide Prevention of the Department of Veterans Affairs a report on occurrence and outcomes of supervisory silent monitoring of calls on the Veterans Crisis Line. 112.Quality management processes for Veterans Crisis LineNot later than one year after the date of the enactment of this Act, the leadership for the Veterans Crisis Line, in partnership with the Office of Mental Health and Suicide Prevention of the Department and the National Center for Patient Safety of the Department, shall establish quality management processes and expectations for staff of the Veterans Crisis Line, including with respect to reporting of adverse events and close calls.
113.Annual common cause analysis for callers to Veterans Crisis Line who die by suicide
(a)In generalNot less frequently than annually, the Secretary shall perform a common cause analysis for all identified callers to the Veterans Crisis Line that died by suicide during the one-year period preceding the conduct of the analysis before the caller received contact with emergency services and in which the Veterans Crisis Line was the last point of contact. (b)Submittal of resultsThe Secretary shall submit to the Office of Mental Health and Suicide Prevention of the Department the results of each analysis conducted under subsection (a).
(c)Application of themes or lessonsThe Secretary shall apply any themes or lessons learned under an analysis under subsection (a) to updating training and standards of practice for staff of the Veterans Crisis Line. CGuidance for high-Risk callers 121.Development of enhanced guidance and procedures for response to calls related to substance use and overdose riskNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with national experts within the Department on substance use disorder and overdose, shall—
(1)develop enhanced guidance and procedures to respond to calls to the Veterans Crisis Line related to substance use and overdose risk; (2)update training materials for staff of the Veterans Crisis Line in response to such enhanced guidance and procedures; and
(3)update criteria for monitoring compliance with such enhanced guidance and procedures. 122.Review and improvement of standards for emergency dispatch (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary shall—
(1)review the current emergency dispatch standard operating procedure of the Veterans Crisis Line to identify any additions to such procedure to strengthen communication regarding— (A)emergency dispatch for disconnected callers; and
(B)the role of social service assistants in requesting emergency dispatch and recording such dispatches; and (2)update such procedure to include the additions identified under paragraph (1).
(b)TrainingThe Secretary shall ensure that all staff of the Veterans Crisis Line are trained on all updates made under subsection (a)(2) to the emergency dispatch standard operating procedure of the Veterans Crisis Line. DOversight and clarification of staff roles and responsibilites 131.Oversight of training of social service assistants and clarification of job responsibilitiesNot later than one year after the date of the enactment of this Act, the Secretary shall—
(1)establish oversight mechanisms to ensure that social service assistants and supervisory social service assistants working with the Veterans Crisis Line are appropriately trained and implementing guidance of the Department regarding the Veterans Crisis Line; and (2)refine standard operating procedures to delineate roles and responsibilities for all levels of supervisory social service assistants working with the Veterans Crisis Line.
IIPilot programs and research on Veterans Crisis Line
APilot programs
201.Extended safety planning pilot program for Veterans Crisis Line
(a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary shall carry out a pilot program to determine whether a lengthier, templated safety plan used in clinical settings could be applied in call centers for the Veterans Crisis Line. (b)BriefingNot later than two years after the date of the enactment of this Act, the Secretary shall brief Congress on the findings of the Secretary under the pilot program under subsection (a), including such recommendations as the Secretary may have for continuation or discontinuation of the pilot program.
202.Crisis line facilitation pilot program
(a)In generalCommencing not later than one year after the date of the enactment of this Act, the Secretary shall carry out a pilot program on the use of crisis line facilitation to increase use of the Veterans Crisis Line among high-risk veterans. (b)BriefingNot later than two years after the date of the enactment of this Act, the Secretary shall brief Congress on the findings of the Secretary under the pilot program under subsection (a), including such recommendations as the Secretary may have for continuation or discontinuation of the pilot program.
(c)DefinitionsIn this section: (1)Crisis line facilitationThe term crisis line facilitation, with respect to a high-risk veteran, means the presentation by a therapist of psychoeducational information about the Veterans Crisis Line and a discussion of the perceived barriers and facilitators to future use of the Veterans Crisis Line for the veteran, which culminates in the veteran calling the Veterans Crisis Line with the therapist to provide firsthand experiences that may counter negative impressions of the Veterans Crisis Line.
(2)High-risk veteranThe term high-risk veteran means a veteran receiving inpatient mental health care following a suicidal crisis. BResearch on effectiveness 211.Authorization of appropriations for research on effectiveness and opportunities for improvement of Veterans Crisis LineThere is authorized to be appropriated to the Secretary $5,000,000 for the Mental Illness Research, Education, and Clinical Centers of the Department to conduct research on the effectiveness of the Veterans Crisis Line and areas for improvement for the Veterans Crisis Line.
IIITransition of crisis line number
301.Feedback on transition of crisis line number
(a)In generalThe Secretary shall solicit feedback from veterans service organizations on how to conduct outreach to members of the Armed Forces, veterans, their family members, and other members of the military and veterans community on the move to 988 as the new, national three-digit suicide and mental health crisis hotline, which is expected to be implemented by July 2022, to minimize confusion and ensure veterans are aware of their options for reaching the Veterans Crisis Line. (b)Nonapplication of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to any feedback solicited under subsection (a).
(c)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.  